AO 106 (RvB) 4 AT hee Geach MarrdgOC: #: 1 Filed: 06/27/19 Page: 1 of 22 PagelD #: 1

UNITED STATES DISTRICT COURT FILED

for the
Eastern District of Missouri JUN 27 2019
_ U.S. DISTRICT
In the Matter of the Search of ie DISTRICT OF MO
oT LOUIS

)
Information associated with “VINCENT WILKES,” )
under Facebook User ID Number ) Case No. 4:19 MJ 7254 (SPM)
100003 110332272, and User ID Name )
https://www.facebook.com/VinVinFromTheSouth —_ )
that is stored at premises controlled by Facebook, )
Inc. This user account is affiliated with an account )
located within Facebook Inc., an Internet-based social )
networking site headquartered in Menlo Park, California. )

APPLICATION FOR A SEARCH WARRANT

I, _Matt W. McKnight , a federal law enforcement officer or an attorney for the government request
a search warrant and state under penalty of perjury that I have reason to believe that on the following |property:

SEE ATTACHMENT A
located in the NORTHERN District of CALIFORNIA , there is now concealed
SEE ATTACHMENT B

‘The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
¥ evidence of a crime;
¥ contraband, fruits of crime, or other items illegally possessed;
Vv property designed for use, intended for use, or used in committing a crime;
(a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21, U.S.C., §§ 841(a)(1) and 846 Conspiracy to possess with intent to distribute controlled substances
Title 18, U.S.C., §924(c) Firearms Offenses

The application is based on these facts:
SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE.

“ Continued on the attached sheet.
QO) Delayed notice of -_ days (give exact ending date if more than 30 days: ) is

requested under 18 U.S.C, § 3103a, the basis of which is set forth on the attached sh¢et.
\

Matt W. McKnight, Speciél Agent

Drug Enforcement Administration
Printed name and title

Sworn to before me and signed in my presence.
Date: June 27, 2019 ODI
er Judge's signatike

City and State: St. Louis, MO Hon. Shirley P. Mensah, U.S. Magistrate Judge

Printed name and title

AUSA: BETH ORWICK

 

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 2 of 22 PagelD * FILED

JUN 27 2019
- YS. DISTRICT CO
IN THE UNITED STATES DISTRICT COURT “ASTERN DISTRICT OFMO
FOR EASTERN DISTRICT OF MISSOURI eS
EASTERN DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
“VINCENT WILKES,” UNDER FACEBOOK
USER ID NUMBER 100003110332272, and Case No. 4:19 MJ 7254 (SPM)
USER ID NAME
https://www.facebook.com/VinVinFromTheSouth | Filed Under Seal
THAT IS STORED AT PREMISES
CONTROLLED BY FACEBOOK INC.

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Special Agent Matt W. McKnight of the Drug Enforcement Administration being first

duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

oe I make this affidavit in support of an application for a search warrant -for
information associated with a certain Facebook user ID Number 100003110332272, and User
ID Name https://www.facebook.com/VinVinFromTheSouth that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking
veamayeatat headquartered in Menlo Park, California. The information to be searched is
described in the following paragraphs and in Attachment A. This affidavit is made in support
of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Facebook to disclose to the government records and other

information in its possession, pertaining to the subscriber or customer associated with the user

ID.

 

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 3 of 22 PagelD #: 3

2s I am a Special Agent with the Drug Enforcement Administration and have
been since May 2003. I am currently assigned to Enforcement Group 32 of the St. Louis
Division Office. Prior to my employment with the DEA, I was a reserve deputy in Shawnee
County Kansas for approximately two years. During the course of my law enforcement
experience, I have participated in numerous investigations involving controlled substances. I
have conducted investigations of a variety of illegal drug-trafficking and money-laundering
organizations. I have participated in investigations that led to the seizure of illegal drugs,
weapons, and assets derived from the sale of illegal drugs, and the subsequent felony arrests
of those individuals involved, I have participated in numerous drug-related training courses
throughout my law enforcement career. I am familiar with and have used normal methods of
investigation, including, but not limited to, visual and electronic surveillance, questioning of
witnesses and defendants, the use of search and arrest warrants, the use of informants, the use
of pen registers, the utilization of confidential sources and undercover agents, and the use of
court-authorized wire and electronic intercepts.

a The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents and witnesses. This affidavit is
intended to show merely that there is sufficient probable cause for the requested warrant and
does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 21, United States Code, Section
841(a)(1); Title 21, United States Code, Section 846; Title 18, United States Code Section
924(c); and Title 18 United States Code, Section 2119, by Vincent Wilkes and others known

and unknown. There is also probable cause to search the information described in Attachment

2

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 4 of 22 PagelD #: 4

A for evidence of these crimes and contraband or fruits of these crimes, as described in

Attachment B.
PROBABLE CAUSE
5. Members of DEA Task Force Group 32 are presently investigating narcotics

trafficking as well as acts of violence between the 27 Accomac Crips gang (hereinafter
referred to as 27 Mac) and rival gang, the Grape Street Crips. In July of 2017, investigators
were advised of the murder of Shemarcus McCullough, who was a Grape Street Crip member.
During the investigation, multiple 27 Mac members were present at a theme park (Six Flags)
prior to the homicide of McCullough, who was also present at Six Flags. McCullough was
shot and killed on that same date as he was travelling on Highway 44 in St. Louis County. An
individual(s) located in another vehicle travelling in the same eoettoa shot McCullough.
Investigators later learned that several 27 Mac members, left Six Flags in separate vehicles,
were on the same highway, and travelling in the same direction as McCullough at the time of
his murder.

6. In October of 2017, 27 Mac member Robert White, Jr. was murdered in East
St. Louis, IL. White was present at Six Flags along with other members of the 27 Mac gang
just prior to McCullough’s murder.

7. Following White’s murder, investigators are aware of one attempted drive-by
shooting, which investigators prevented from occurring, and two additional drive-by
shootings that occurred in retaliation for White’s murder. Both incidents involved members of
the 27 Mac gang as the shooters.

8. During the investigation, agents have recovered numerous firearms from

members of the 27 Mac gang that are linked to the shooting incidents described above; many

3

 
f
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 5 of 22 PagelD #: 5

of the firearms used in these incidents have been handguns. Investigators are also aware that
Gordon has been in contact with several of these 27 Mac members and frequently professes
his association with the gang on social media.

9, During the investigation into the 27 Mac and Grape Street Crips street gangs,
agents have recovered firearms from members of the 27 Mac gang that are linked to the
shooting incidents described above. Investigators have also recovered numerous firearms and
narcotics from Grape Street Crip members who have been indicted and convicted of federal
firearms and narcotics charges.

10. Investigators began monitoring the Facebook and social media pages of
multiple members of the 27 Mac gang and have observed that a profile under the name
Amontae GORDON frequently posts photos and videos of GORDON. Investigators know that
GORDON was present at Six Flags the day Shamarcus McCullough was killed. Investigators
have observed multiple photos and videos dated 2017 and 2018, where GORDON posts
himself in possession of marijuana that he indicates is for sale and with multiple handguns and
assault rifles. In a live video uploaded to the page on January 31, 2018, GORDON filmed
himself and two juveniles holding four handguns including a tech 9 semi- automatic machine
pistol,

11. In February of 2018, investigators were approached by the St. Louis
Metropolitan Police Department and provided information that Amontae GORDON and
Vincent WILKES were suspected of conducting carjackings and narcotics sales in South St.
Louis City. Investigators — advised that WILKES was a member of the “Pressure Gang”
and that several of the fellow members of the Pressure Gang were currently charged and

awaiting adjudication on narcotics sales, robberies, and carjacking.

4

 

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 6 of 22 PagelD #: 6

12. Investigators contacted the St. Louis Federal Bureau of Investigation and began
coordinating. Investigators observed that the Facebook page under the name Amontae
GORDON was Facebook friends with and appeared in photos with WILKES on a Facebook
page under the name “Vincent WILKES.” Investigators conducted an investigation of
WILKES’ publically accessible Facebook page at that time and observed the following:

a. Investigators observed that between January 16, 2018, and March 6, 2018,

twenty-four separate photos of WILKES have been posted to the Vincent
WILKES Facebook page. These photos depict WILKES in possession of
numerous handguns, assault pistols, and assault rifles. In one of these photos,
WILKES appears with GORDON who is holding an AK-47 assault rifle while
WILKES is holding two handguns. |

b. Investigators also observed numerous photos of WILKES with large quantities of
U.S. currency. WILKES has made numerous posts indicating that he “has gas and
is mobile.” Investigators know that this term is a street euphemism for being in
possession narcotics for sale. WILKES is stating that he is in a vehicle and has
narcotics for sale and is soliciting individuals to contact him who would like to
purchase narcotics.

c. On February 11, 2018, a post appeared on the Vincent Wilkes Facebook page that
stated, “Tech 9 Hie trade.” Investigators believe that WILKES is pokenrine to the
assault pistol Tech 9 that WILKES appears to be in possession of in numerous
photos that were previously posted to the Vincent WILKES Facebook page.

d. Investigators observed on February 13, 2018, a post was made on the Vincent

WILKES Facebook page that stated, “Glock 19 for trade.” Investigators observed

5

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 7 of 22 PagelD #: 7

a Facebook account under the name “Pyg Wayne” posted a response stating,
“Nbox Me.” Investigators believe that this is a reference to WILKES and the user
of Pyg Wayne to continue the illegal firearms exchange through Messenger.

13. Investigators are aware that Facebook, “is a social networking website and
service where users can post comments, share photographs and links to news or other
interesting content to the Web, play games, chat live, and stream live video. Shared content
can be made publicly accessible, or it can be shared only among a select group of friend or
family or a single person.” (Definition from Lifewire February 2, 2018). Facebook also
allows for direct messaging, also known as instant messaging, on Facebook’s Messenger
feature (hereinafter referred to as Messenger). Investigators have observed that WILKES has
posted on numerous occasions, on his public posts, for individuals to “In Box” him; which
investigators are aware frees that WILKES would like people to contact him privately on
Messenger. Messenger communications are not posted on WILKES’ public Facebook page.

14. Investigators know that users of Facebook will often download the application
to their cellular device in order to have access to all of the features while they are not _—
dedicated internet signals such as Wi-Fi, tablets, or desktop computers. Investigators are also
awate that narcotics traffickers often utilize Facebook in order to conduct narcotics trafficking
activities. In the investigation, the Facebook page under the name WILKES has posted
numerous times “Gas and mobile.” Investigators know that this is a street euphemism for
being in possession narcotics for sale. WILKES is stating that he is in a vehicle and has

narcotics for sale and is soliciting individuals to contact him who would like to purchase

narcotics.

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 8 of 22 PagelD #: 8

15. Investigators received authorization from the Honorable Shirley Mensah, on
February 28, 2018, to begin collecting to location information for the Internet Protocol
number that WILKES was using to log into his Facebook page to communicate and make
posts. Based in this information, investigators were able to locate WILKES on the afternoon
of March 14, 2018.

16. Inthe spring of 2018, investigators obtained federal search warrants for several
addresses, including 3518 Pennsylvania, an address that WILKES and other Pressure gang
members used to sell narcotics.

17. Subsequently, in anticipation of the search warrants and during physical
surveillance of WILKES on March 14, 2018, investigators observed WILKES post a live
video to Facebook of him and several other gang members in possession of firearms and
wearing surgical masks. These masks are often associated with narcotics traffickers who mix
fentanyl with heroin during the process to place the oni powder into capsules for resale.
Investigators observed WILKES and the other gang members exit an apartment in the
moments after the video was posted and enter into a stolen vehicle. Surveillance followed
WILKES directly to 3520 Pennsylvania. Prior to the execution of the search warrant at that
address, the presence of law enforcement was detected and several individuals quickly exited
the residence carrying bags and enter into a single vehicle. Investigators attempted to traffic
stop the vehicle WILKES was in, at which time the vehicle refused to stop for law
enforcement. Investigators and detectives observed occupants of the vehicle, including
WILKES, throw baggies of suspected narcotics and firearms from the vehicle. The vehicle
was eventually disabled and WILKES was taken into custody. Investigators recovered

narcotics and several firearms thrown from the vehicle and from inside the vehicle. WILKES

7
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 9 of 22 PagelD #: 9

was charged with possession of a controlled substance and unlawful use of a weapon in St.
Louis City (Cause Number: 1822-CR00921-01), this case is still pending.
18. Following this incident, investigators learned that WILKES was also being

investigated for his role in an armed carjacking in St. Louis County. Investigators

communicated with the St. Louis County Prosecutors Office that indicated they certified —

WILKES as an adult and that charges were filed. The case is pending adjudication. In an
attempt to assist in the investigation, agents received authorization to obtain the private
photos, messages, and communications of WILKES Facebook page.

19. On March 12, 2018, The Honorable David D. Noce authorized a search
warrant for the Facebook account belonging to Vincent Wilkes (4:18-MJ-62DDN).
Investigators reviewed the data supplied by Facebook. Investigators recerved the response
and observed that WILKES utilized the platform to illegally buy and sell firearms and
narcotics. WILKES also routinely posted, sent, and received dese and photos of himself and
fellow gang members in possession of handguns, assault rifles, and large amounts of U.S.
Currency. WILKES utilized both the publically accessible side of his Facebook account as
well as the Facebook Messenger application.

20. In June of 2019, investigators learned that WILKES was arrested in possession
of a firearm and fentanyl by Bel Ridge Police Department officers. At the time of his arrest,
WILKES was on bond awaiting trial for Robbery First Degree and Armed Criminal Action
from St. Louis County and Unlawful Use of a Weapon and possession of a controlled

substance in St. Louis City.! On June 6, 2019, a federal Grand Jury indicted Defendant on

 

! Defendant was certified as an adult in these two cases.

8
Case: 4:19-mj-07254-SPM | Doc. #: 1 Filed: 06/27/19 Page: 10 of 22 PagelD #: 10

Possession with the Intent to Distribute Fentanyl in violation of Title 21 United States Code,
Section 841(a) and Possession of a Firearm During the Commission of a Drug Trafficking
Offense in violation of Title 18 United States Code, Section 924(c) (Cause Number: 4:19-CR-
00436-RLW-DDN), During this arrest, Defendant was in possession of twenty capsules of
what was later laboratory analyzed and determined to be fentanyl as well as a loaded black
Glock 27 (S/N: BBTX058).

21. During this investigation, investigators maintained surveillance on: WILKES’
public posts to his Facebook page as a result of the information confirming that WILKES uses
the platform to buy and sell narcotics and firearms. Investigators observed that on May 25,
2019, at 1:43 PM, the same date of his most recent arrest, WILKES wrote a Facebook post on
his publically accessible page, stating, “I ees a baby glock I ain’t fighting wit no random
Periodt!”? Investigators are aware that “baby glock” is a reference to a series of Glock

handguns that are smaller, like the one WILKES possessed on May 25, 2019.

22. On May 29", 2019, investigators observed a photo of WILKES posted to the
his Facebook page where he is sitting on step next to a fellow gang member known to
investigators as “Zae Pressure” with the following message, “My brother shoot like we stay at
the park or sum pull up on who? Bitch we parkin sum.” Investigators were able to observe
that in the photo WILKES is wearing his court issued ankle monitor on his right ankle.

Investigators were aware that WILKES had been recently placed on a pretrial release for

 

2 Investigators observed that the page was the same page that they had previously obtained a
search warrant for. Investigators observed many of the same photos and videos that were
referenced in the first warrant were still present on the page , along with new photos that had
been posted on dates that were after WILKES had been released pending adjudication.

9

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 11 of 22 PagelD #: 11

pending state charges and required to wear an ankle monitor to collect his location
information, demonstrating that this photo was taken after Defendant was released on bond
and is a recent photo. Investigators also observed a large extended handgun magazine
protruding from the front right pocket of Zae Pressure’s shorts. Investigators then observed on
May 30, 2019, a photo posted publically to WILKES page showing WILKES standing in
front of a street during the daytime with a large extended handgun magazine protruding from

his front right shorts pocket.

23. Based on this information, investigators believe that WILKES is continuing to
conducting narcotics transactions, coordinating carjacking’s, and making illegal firearms
transactions utilizing the instant messenger feature on the Facebook page under his name.
Investigators believe obtaining these instant messages will provide investigators with

additional information into the narcotics trafficking of both WILKES and unknown members

of the pressure gang.

24. Facebook owns and operates a free-access social networking website of the
same name that can be accessed at http://www.facebook.com. Facebook allows its users to
establish accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with
the general public.

25. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This information
may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, physical address (including city, state, and zip code), telephone numbers, screen

10

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 12 of 22 PagelD #: 12

names, websites, and other personal identifiers. Facebook also assigns a user identification

number to each account.

26. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook assigns a
group identification number to each group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “Friend Request.” If the recipient of a

“Friend Request” accepts the request, then the two users will become “Friends” for purposes

of Facebook and can exchange communications or view information about each other. Each

Facebook user’s account includes a list of that user’s “Friends” and a “News Feed,” which
highlights information about the user’s “Friends,” such as profile changes, upeoming events,
and birthdays.

27. Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy settings,
a Facebook user can make information available only to himself or herself, to particular
Facebook users, or to anyone with access to the Internet, including people who are not
Facebook users. A Facebook user can also create “lists” of Facebook friends to facilitate the
application of these privacy settings, Facebook accounts also include other account settings
that users can adjust to control, for example, the types of notifications they receive from
Facebook.

28. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about

1]
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 13 of 22 PagelD #: 13

upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
guest list. In addition, Facebook users can “check in” to particular locations or add their
geographic locations to their Facebook posts, thereby revealing their geographic locations at
particular dates and times. A particular user’s profile page also includes a “Wall,” which is a
space where the user and his or her “Friends” can post messages, attachments, and links that
will typically be visible to anyone who can view the user’s profile.

29. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a
link to see the photo or video. For Facebook's purposes, the photos and videos associated
with a user’s account will include all photos and videos uploaded by that user that have not
been deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them.

30. Facebook users can exchange private messages on Facebook with other users
using Messenger. Those messages are stored by Facebook unless deleted by the user.
Facebook users can also post comments on the Facebook profiles of other users or on their
own profiles; such comments are typically associated with a specific posting or item on the
profile. In addition, Facebook has a chat feature that allows users to send and receive instant
messages through Facebook Messenger. These chat communications are stored in the chat
history for the account. Facebook also has Video and Voice Calling features, and although

Facebook does not record the calls themselves, it does keep records of the date of each call.

12

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 14 of 22 PagelD #: 14

31. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

32. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages. Facebook users can “lile” Facebook posts or updates, as well as
webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

33. Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

34. Each Facebook account has an activity log, which is a list of the user’s posts
and other Facebook activities from the inception of the account to the present. The activity
log includes stories and photos that the user has been tagged in, as well as connections made
through the account, such as “liking” a Facebook page or adding someone as a friend. The
activity log is visible to the user but cannot be viewed by people who visit the user’s
Facebook page.

35. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

36. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications, an update about that the
user’s access or ie of that application may appear on the user’s profile page.

37. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

13

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 15 of 22 PagelD #: 15

address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views
a Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile,
and would show when and from what IP address the user did so.

38. Social networking providers like - Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any payments
associated with the service (including any credit card or bank account number). In some
cases, Facebook users may communicate directly with Facebook about issues relating to their
accounts, such as technical problems, billing inquiries, or complaints from other users. Social
networking providers like Facebook typically retain records about such communications,
including records of contacts between the user and the provider’s support services, as well as
records of any actions taken by the provider or user as a result of the communications.

39. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and
experience, a Facebook user’s IP log, stored electronic communications, and other data
retained by Facebook, can indicate who has used or controlled the Facebook account. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence. For example, profile contact information, private
messaging logs, status updates, and tagged photos (and the data associated with the foregoing,

such as date and time) may be evidence of who used or controlled the Facebook account at a

14

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 16 of 22 PagelD #: 16

relevant time. Further, Facebook account activity can show how and when the account was
accessed or used. For example, as described herein, Facebook logs the Internet Protocol (IP)
addresses from which users access their accounts along with the time and date. By
determining the physical location associated with the logged IP addresses, investigators can
understand the chronological and geographic context of the account access and use relating to
the crime under investigation. Such information allows investigators to understand the
geographic and chronological context of Faedbodk access, use, and events relating to the
crime under investigation. Additionally, Facebook builds geo-location into some of its
services. Geo-location allows, for example, users to “tag” their location in posts and
Facebook “friends” to locate each other. This geographic and timeline information may tend
to either inculpate or exculpate the Facebook account owner. Last, Facebook account activity
may provide relevant insight into the Facebook account owner’s state of mind as it relates to
the offense under investigation. For example, information on the Facebook account may
indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan
to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to
conceal evidence from law enforcement).

40. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

41. I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using

13

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 17 of 22 PagelD #: 17

the warrant to require Facebook to disclose to the government copies of the records and other
information (including the content of communications) particularly described in Section I of
Attachment B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section IJ of Attachment B.

CONCLUSION

42. Based on the forgoing, I request that the Court issue the proposed search

watrant.

43. This Court has jurisdiction to issue the requested warrant because it is “a court

of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A).. Specifically, the Court of the Eastern District of Missouri.

44, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant.

REQUEST FOR SEALING

45, I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation that is neither public nor

16

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 18 of 22 PagelD #: 18

known to all of the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

  
      

Matt W. McKnight
Special Agent
Drug Enforcement Administration

Subscribed and sworn to before me on a Wh day of June, 2019

 

SHIRLEY P-MENSAH
UNITED STATES MAGISTRATE JUDGE

17

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 19 of 22 PagelD #: 19

ATTACHMENT A
Property to Be Searched

This watrant applies to information associated with the Facebook user ID Number
100003110332272, Account Name https://www.facebook.com/VinVinFromTheSouth that is
stored at premises owned, maintained, controlled, or operated by Facebook Inc., a company

headquartered in Menlo Park, California.

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 20 of 22 PagelD #: 20

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by Facebook
To the extent that the information described in Attachment A is within the possession, custody,
or control of Facebook Inc. (“Facebook”), including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved.
pursuant to a request made under 18 U.S.C. § 2703(8), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:
(a) All contact and personal identifying information, including [[ID Number
100003110332272, Account Name
htipssliwwrw faecboulk coma Vind romTheSouth: full name, user identification
number, birth date, gender, contact e-mail addresses, physical address (including
city, sist and zip code), telephone numbers, screen names, websites, and other
' personal identifiers. ]]
(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities;
(c) All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them, including Exchangeable
Image File (“EXIF”) data and any other metadata associated with those photos
and videos,
(d) All profile information; News Feed information; status updates; videos,
photographs, articles, and other items; Notes; Wall postings; friend lists, including

the friends’ Facebook user identification numbers; groups and networks of which

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 21 of 22 PagelD #: 21

(e)

(O
(g)
(h)

(i)
@)
(k)
()
(m)
(n)

(0)

the user is a member, including the groups’ Facebook group identification
numbers; future and past event postings; rejected “Friend” requests; comments;
gifts; pokes; tags; and information about the user’s access and use of Facebook
applications;

All other records of communications and messages made or received by the user,
including all private messages, chat history, video calling history, and pending
“Friend” requests; |

All “check ins” and other location information;

AILIP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of

All past and present lists of friends created by the account;

‘ All records of Facebook searches performed by the account;

All information about the user’s access and use of Facebook Marketplace;

‘The types of service utilized by the user;

The length of service (including start date) and the Hieane and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook

1

users have been blocked by the account;

 
Case: 4:19-mj-07254-SPM Doc. #: 1 Filed: 06/27/19 Page: 22 of 22 PagelD #: 22

(p)  Allrecords pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken.

Il. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
instrumentalities of violations of Title 21, United States Code, Section(s) 841(a)(1), Title 21,
United States Code, 846, and Title 18, United States Code 924 (c), and (d) involving Title 21,
United States Code, Section(s) 841(a)(1), Title 21, United States Code, 846, and Title 18, United
States Code 924 (c), Vincent Wilkes since February 5, 2018, including, for each user ID
identified on Attachment A, information pertaining to the following matters:
(a) Involvement in carjacking’s, the sale of illegal drugs, possession and illegal use of
firearms, and communications of WILKES.
(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and .
events relating to the crime under investigation and to the Facebook account
owner;
(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;
(d) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).

** FACEBOOK is hereby ordered to disclose the above information to the government

within 14 days of the date of this warrant.**

 
